EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leandro Arechederra on August 11, 2022.

The application has been amended as follows: 

In the Claims:

Any claims not listed below remain as filed in the May 25, 2022 submission.

1. (Currently Amended) A method of operating a reciprocating system including a rod pump for pumping liquids from a wellbore, the rod pump comprising a rod string carrying a down hole pump and a drive system including a drive motor coupled to the rod string through a transmission unit, the method comprising:
producing an image of the rod pump using a wave-based technology detector, wherein the wave-based technology detector is not mounted on the rod pump;
determining a rod string position  usingthe image of the rod pump;
determining a polished rod load using a system comprising a load sensor;
communicating the rod string position and the polished rod load to a data acquisition system to generate a rod pump performance card;
communicating one or more other measurements of rod pump operation to the data acquisition system; [[and]]
determining rod pump performance using the rod pump performance card and the one or more other measurements; and
adjusting at least one operating parameter to enhance rod pump performance.

9. (Currently Amended) A method of determining operating parameters and optimizing performance of an oil or gas production rod pump, the method comprising the steps of:
producing an image of a rod string using a wave-based technology detector, wherein the wave-based technology detector is not mounted on the rod pump;
determining a rod string position using  the image of the rod string;
determining a polished rod load using a system comprising a load sensor;
communicating the rod string position and the polished rod load to a data acquisition system to form a rod pump performance card; [[and]]
communicating one or more other measurements of rod pump operation to the data acquisition system;
determining rod pump performance using the rod pump performance card and the one or more other measurements; and
adjusting at least one operating parameter to enhance rod pump performance.

17. (Currently Amended) A system for determining rod position of an oil or gas production rod pump, the system comprising:
a wave-based technology detector comprising a multi-dimensional imaging LIDAR, radar, sonar, infrared imaging, or optical imaging detector positioned to produce an image of a rod string, and to detect [[the]]a position of the rod string from the image, wherein the wave-based technology detector is not mounted on the rod pump; [[and]]
a system configured to determine a polished rod load, the system comprising a load sensor;
a data acquisition system configured for receiving the position of the rod string and the polished rod load to form a rod pump performance card, and for receiving one or more other measurements of rod pump operation and for determining rod pump performance using the rod pump performance card and the one or more other measurements.

Drawings
The drawings were received on May 25, 2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed May 25, 2022, have been considered and are persuasive.  Examiner agrees that it would not have been obvious to have modified Hecht such that the wave-based detector was not mounted on the rod pump, as the detector must be mounted on the rod pump in order to perform its distance measurement function.
Furthermore, an additional prior art reference that is relevant to the claimed invention is that of Chavez Rico et al. (US 2019/0100990, hereinafter Rico)
With regard to claim 1 (note that claim 1 is similar in scope to the rest of the claims, and thus those claims will not be specifically addressed), Rico discloses a method of operating a reciprocating system including a rod pump (Full pump system shown in Fig. 3) for pumping liquids from a wellbore, the method comprising:
determining rod position of the rod pump using a wave-based technology detector (108—“visible radiation sensor” which sensors visible light waves and is thus uses “wave-based technology,” see paragraph 0044. This wave-based detector 108 is used to determine rod position as shown at 702 in Fig. 7) to produce an image of the rod pump (this is the “acquire-visible image” step 406 in Fig. 4), the rod pump comprising a rod string carrying a down hole pump and a drive system including a drive motor coupled to the rod string through a transmission unit (these are standard parts of a rod pump and are discussed in paragraphs 0002 and 0003, and shown in Fig. 3);
communicating rod position to a data acquisition system (e.g. software described in paragraph 0057) receiving one or more other measurements (i.e. temperature values 802) of rod pump operation to determine rod pump performance (the visible data and temperature data is combined to indicate rod pump performance at 706); and
adjusting at least one operating parameter to enhance rod pump performance (Rico’s system is used to “monitor and/or control actions of a sucker rod pump”—paragraph 0020—to “determine monitor and/or control actions”—paragraph 0024.  Rico provides the example of “turn[ing] the pumping unit off if the pumping conditions are inadequate,” paragraph 0053. Turning off the pumping unit can be considered “enhancing” rod pump performance, as turning the pump off in bad conditions could prevent damage and thus prolong the lifecycle of the pump).
Rico fails to disclose that the wave-based technology detector is not mounted on the rod pump.  Instead, Rico discloses that the detector is mounted on the “samson post” (see 102 in Fig. 3), which is part of the rod pump. However, it would have been considered obvious have moved the detector of Rico off of the rod pump, as long as a direct and unobstructed view of the rod string was maintained, as this would not have negatively affected the performance of the detector and the detector would remain suitable for its intended purpose.  Most importantly, Rico fails to teach the elements added to each of the independent claims by the above Examiner’s Amendment.  Namely, that the position data acquired from the image produced by the wave-based detector is then combined with load data from a load sensor to form a rod pump performance card, and that the performance card is used to determine pump performance.  Rico does not disclose measuring load at all.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676